Citation Nr: 1636075	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for multiple sclerosis (MS), to include weak legs and blurred vision.

3. Entitlement to service connection for neuropathy of the right upper extremity.

4. Entitlement to service connection for neuropathy of the left upper extremity.

5. Entitlement to service connection for trigeminal neuralgia, as secondary to MS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran raised the issue of entitlement to service connection for Amyotrophic Lateral Sclerosis in his May 2016 Board hearing.  The AOJ has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board REMANDS the appeal to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prostate Cancer

VA's Adjudication Procedure Manual, M21-1, requires VA to "request a review of [the Department of Defense's] inventory of herbicide operations" when a veteran has supplied adequate information for investigation.  Part IV, Subpart ii, Ch. 1, Section H, Topic 7a.  The RO found the Veteran had not provided adequate information for investigation.  The Board disagrees.  Specifically, VA received statements from the Veteran in June 2013 and September 2013 (in his VA Form 9), and an Internet article titled "Statement of Contamination on Guam."  He also testified in May 2016.  When viewed in combination, these sources explain the nature, location, and timing of his claimed herbicide exposure in Guam.  Therefore, the RO should request the Department of Defense's inventory and then proceed accordingly.

Appellate Issues 2-5

The rating decision on appeal denied service connection for five issues.  The Veteran, through his representative, appealed "entitlement to service connection for prostate cancer and residuals secondary to agent orange exposure."  The RO processed the appeal, but limited it to Issue 1 above.  However, the Veteran clarified at his hearing that he intended to appeal all five denials.  Given the confusion, and to afford the Veteran the benefit of the doubt, the Board finds the Veteran appealed all five denials.  Therefore, the RO should issue a Statement of the Case for Issues 2-5.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain medical records from Dr. H., as described in a VA Form 21-4142 received in May 2012.  The RO never requested these records.

2. Request a review of the Department of Defense's herbicide inventory based upon the Veteran's claimed exposure pursuant to the M21-1, Part IV, Subpart ii, Ch. 1, Section H, Topic 7a.  Proceed accordingly thereafter.

3. Issue a statement of the case addressing entitlement to service connection for a) multiple sclerosis (MS), to include weak legs and blurred vision, b) neuropathy of the right upper extremity, c) neuropathy of the left upper extremity, and d) trigeminal neuralgia, as secondary to MS.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  

4. Readjudicate the prostate cancer claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




